DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 3, 5, 6, 8, 9, 20, 21, 22, 24, 25, 27 – 32 and 34 - 39, drawn to a lipid based nanoparticle comprising cholesterol, dicetyl phosphate, a hepatocyte receptor binding moiety such as biotin DHPE, stearoyl lysophosphatidylcholine or m-cresol and an amphipathic lipid such as DSPC.
Group II, claim(s) 11 – 14 and 40 - 43, drawn to a method of making lipid based nanoparticles comprising cholesterol, dicetyl phosphate, a hepatocyte receptor binding moiety such as biotin DHPE, stearoyl lysophosphatidylcholine or m-cresol and an amphipathic lipid such as DSPC.
Group III, claim(s) 16, 17, 45 and 46, drawn to a method of treating a disease with lipid based nanoparticles comprising cholesterol, dicetyl phosphate, a hepatocyte receptor binding moiety such as biotin DHPE, stearoyl lysophosphatidylcholine or m-cresol and an amphipathic lipid such as DSPC.
Group IV, claim(s) 18, 19, 47 and 48, drawn to a method of activating hepatic glucagon synthase with lipid based nanoparticles comprising cholesterol, dicetyl phosphate, a hepatocyte receptor binding moiety such as biotin DHPE, stearoyl lysophosphatidylcholine or m-cresol and an 
amphipathic lipid such as DSPC.

Species Election Requirement

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The identity and location of the therapeutic agent and the disease being treated.

First Species Election Requirement


Second Species Election Requirement
Regardless of the group elected above, Applicants are required to elect the therapeutic agent(s) present in the composition. Examples of acceptable species can be found in claim 5.

Third Species Election Requirement
If group III is elected above, Applicants are required to elect if the disease being treated is diabetes mellitus OR a disease other than diabetes mellitus.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 1 – 3, 5, 6, 8, 9, 11 – 14, 16 – 22, 24, 25, 27 – 32, 34 – 43 and 45 – 48.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I - IV lack unity of invention because even though the inventions of these groups require the technical feature of lipid based nanoparticles comprising cholesterol, dicetyl phosphate, a hepatocyte receptor binding moiety such as biotin DHPE, stearoyl lysophosphatidylcholine or m-cresol and an amphipathic lipid such as DSPC, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lau et al. (US 20118/0135725) in view of Petit et al. (US 213/0017239).  Lau et al. discloses lipid constructs comprising an amphipathic lipid (that can be comprises at least one lipids selected from the group that contains, among other items, 1,2-distearoyl-sn-glycero-3-phosphocholine, cholesterol, dicetyl phosphate and mixtures thereof, ¶ [0008]); an extended amphipathic lipid (such as biotin DHPE; biotin-X-DHPE, ¶ [0012]) and insulin (¶ [0004]). See also the amounts in ¶ [0350] and the resulting particles are 20 – 400 nm size (¶ [0273). The inclusion of a compound such as m-cresol is not disclosed. Petit discloses that germ control agents such as an m-cresol compound (¶ [0065]) can be used as the active agent in the disclosed delivery systems (¶ [0053]) that comprise lipid nanoparticles (whole document, e.g., ¶ [0001]). It would have been obvious to the person of ordinary skill in the art to include an agent such as .

Notification of Potential Rejoinder

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618